Citation Nr: 1604185	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1986 to February 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2013, the Board, in pertinent part, denied the Veteran's a compensable rating for his disability appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In April 2014, the Court granted the parties Joint Motion for Remand (JMR) vacating the October 2013 decision with regard to the issues on appeal and remanding the Veteran's claims for further development.  In September 2014, the Board again denied the Veteran's appeal.  The Veteran timely appealed that decision to the Court.  In an August 2015 memorandum decision, the Court vacated the September 2014 denial of the Veteran's appeal and remanded the matters back to the Board for further adjudication.

The issue of entitlement to an initial rating in excess of 10 percent for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving any doubt in favor of the Veteran, throughout the pendency of the appeal, his residuals of a crush injury of the 1st, 2nd, and 3rd digits of the left hand have been manifested by painful motion of the affected joints during frequent periods of flare-up.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for residuals of a left hand crush injury affecting the 1st digit have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5222, 5228 (2015).

2.  The criteria for an initial disability rating of 10 percent for residuals of a left hand crush injury affecting the 2nd digit have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5222, 5229 (2015).

3.  The criteria for an initial disability rating of 10 percent for residuals of a left hand crush injury affecting the 3rd digit have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5222, 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal for a higher initial disability rating arises from a disagreement with the initial evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2015).  The Veteran's VA treatment records are associated with the claims file.  While private treatment records have not been obtained, at his VA examinations, the Veteran denied receiving any treatment for his left hand crush injury.  Moreover, neither the Veteran nor his representative has indicated that there are outstanding relevant treatment records.  

VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2015).  The Veteran's VA treatment records of record.  At his VA examinations, the Veteran denied receiving any treatment for his left hand crush injury.  Moreover, neither the Veteran nor his representative has indicated that there are outstanding relevant treatment records.  Additionally, VA provided the Veteran with VA examinations in August 2006 and December 2012.  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, and conducted appropriate examinations sufficient to apply the rating criteria.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.



Analysis 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The Court has held that the application of  38 C.F.R. § 4.59 is not limited to arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran contends that his left hand crush injuries residuals are more severe than currently rated.  

The Veteran is presently assigned a noncompensable evaluation for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5222 (2015).  Diagnostic Code 5222 provides for a 20 percent evaluation for favorable ankylosis of the long, ring and little fingers of the hand (major and minor) or favorable ankylosis of the index, long and ring; index long and little; or, index, ring and little fingers of the minor hand.  A 30 percent rating is assigned for favorable ankylosis of the index, long and ring; index long and little; or, index, ring and little fingers of the major hand or favorable ankylosis of the thumb and any two fingers of the minor hand.  A 40 percent rating is assigned for favorable ankylosis of the thumb and any two fingers of the major hand.  Id. 

After a review of the record, the Board finds that the Veteran does not have ankylosis of any of his affected digits.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  The VA examination reports of record indicated that the Veteran is able to move his 1st, 2nd, and 3rd left hand digits.  Accordingly, the Board finds that Diagnostic Codes 5228-5229, which respectively rate limitation of motion of the 1st digit (thumb), the 2nd digit (index finger), and 3rd digit (long finger) on the basis of limitation of motion of individual digits, are the more appropriate diagnostic codes for rating the Veteran's disability.  38 C.F.R. § 4.71a, Diagnostic Code 5228-5229 (2015).
Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2015) a noncompensable disability rating for limitation of motion of the thumb with a gap of less than one inch (2.5cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  

At his August 2006 VA hand examination, the examiner noted that the Veteran had numbness in his left 1st, 2nd, and 3rd digits, but did not have pain or weakness.  The examiner did not inquire about additional symptoms during periods of flare ups.  At his February 21, 2007 VA neurological examination, the Veteran reported that he had pain in his hand and thumb.  In his July 2008 notice of disagreement, the Veteran stated that he had nerve damage and reduced use of his 1st, 2nd, and 3rd digits.  In a December 2009 statement the Veteran stated that he had nerve damage and weakened movement in his fingers.  He also asserted that his prior VA examination did not adequately assess the residuals of his left hand crush injury.  At his December 2012 VA hand examination, the Veteran reported that he had frequent flare-ups of his thumb, index, and long finger crush injury residuals, during which he experienced pain, weakness, and neurogenic symptomatology.  He added that during winter weather his hands hurt like a toothache, at which time he also had decreased motion and reduced dexterity that rendered him unable to pick up small objects, such as bolts, screws, and nails.  In his March 2015 informal brief to the Court, the Veteran again noted during cold weather the pain in his thumb and fingers renders his digits unusable. 

After reviewing the evidence of record, the Board finds that the Veteran has consistently reported that he experiences pain in his affected left hand digits, especially during cold weather, which limits his motion and dexterity.  Moreover, as pain and reduced motion is observable through an individual's senses, the Veteran is competent to report these symptoms.  Accordingly, the Board finds the Veteran's assertions competent and credible.  

As noted above, it is the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  The minimum compensable rating available for limitation of motion of the applicable digits under Diagnostic Codes 5228 and 5229 is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228-5229 (2015).  The Board notes that the August 2006 VA examination report indicated that the Veteran did not have pain in his affected digits.  However, that examination report was prior to the grant of service connection in March 2008, and therefore it did not address the Veteran's symptomatology during flare-ups.  As the Veteran reported left hand pain at his February 2007 VA neurological examination and, in more detail, at his December 2012 VA hand examination, the Board will resolve all doubt in favor of the Veteran and find that the manifestations of his left hand crush injury residuals have been consistent throughout the pendency of the appeal.  In light of the Veteran's reports of painful motion and functional impairment in his 1st, 2nd, and 3rd digits due to residuals of his left hand crush injury, and resolving reasonable doubt in favor of the Veteran, the Board finds that throughout the pendency of the appeal, separate 10 percent ratings are warranted for each affected joint.  38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Codes 5228-5229 (2015).

The issue of entitlement to disability ratings in excess of 10 percent for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand is remanded to the AOJ.


ORDER

Entitlement to an initial 10 percent rating for residuals of a left hand crush injury affecting the 1st digit is granted, subject to the laws and regulations governing the payment of monetary benefits.
Entitlement to an initial 10 percent rating for residuals of a left hand crush injury affecting the 2nd digit is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating for residuals of a left hand crush injury affecting the 3rd digit is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A review of the record indicates that additional development is needed prior to adjudicating whether ratings in excess of 10 percent are warranted. 

The Board finds that an additional VA examination is warranted to address the Veteran's assertions that he has additional limitation of motion in his affected left hand digits during cold weather.  While the Veteran was provided VA examinations, one of which was during the winter, as noted by the Veteran in his informal court brief the examination took place in a warm room.  As such, the Veteran was not experiencing a flare-up during the examination.  Additionally, the examiner did not properly address the Veteran's lay statements regarding the impact of cold weather during his periods of flare up.  Accordingly, on remand the Veteran should be provided another VA examination to address his additional functional limitations during cold weather. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private treatment he has received for his left hand crush injury residuals and provide authorization for release to VA of any records identified.  If private records are identified, but not obtained, the RO must inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain all outstanding VA treatment records for the Veteran dated from February 2007 to present and associate them with the record.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, schedule the Veteran an appropriate VA examination to assess the current nature and severity of his left hand crush injury residuals.  Any medically indicated tests should be conducted.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The findings of the examination should be reported in accordance with VA rating criteria. 

The examiner should specifically address the Veteran's assertions regarding the impact of cold weather during periods of flare up, including pain, numbness, reduced dexterity, and limitation of motion, which renders his digits unusable.  

The examiner should also specifically address the Veteran's assertion that he has nerve damage and scar tissue, that a small part of his index finger is missing, and that his third digit is flat. 

In addressing any nerve damage identified attributable to the Veteran's left hand crush injury, the examiner should specifically identify and differentiate those symptoms from his nerve symptoms due to his left hand carpal tunnel syndrome. 
A complete rationale must accompany any opinion provided.

4.  Readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


